Title: To Thomas Jefferson from Caleb P. Wayne, 17 September 1802
From: Wayne, Caleb P.
To: Jefferson, Thomas


          
            Sir,
            Philadelphia, September 17. 1802.
          
          Enclosed you will receive Proposals for publishing by Subscription, a History of the late General George Washington; your presenting it to any of your friends, will greatly oblige me, and should you think proper to sanction it with your own name, it will be duly appreciated
          By Sir, Your most obedient Servant,
          
            C. P. Wayne
          
        